Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites “wherein the processor unit”, and elsewhere only refers to the “processor”, but for clarity, all instances should be consistent, i.e. all recite “processor” or all recite “processor unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitations recite, as an alternative, “removing the generated 3D model … after said matching the generated 3D model with the existing model depending on the detected conformity between the generated 3D model and the existing model”.  It is not clear what the scope of this alternative requires, i.e. if the 
For purposes of applying prior art, the alternative of removing a portion of the generated 3D model is definite and is addressed in view of prior art.
Regarding claim 6, it is not clear how the claim limitation further limits the method of claim 1.  That is, claim 6 does not refer to the point cloud of the generated 3D model, per se, or any particular representation introduced in claim 1.  Further, claim 6 simply states a fact, i.e. existing scanning technology allows generation of a semi-dense or dense point cloud (as defined by the disclosure, paragraph 36, as 1 or more points per meter squared, or a density that is greater than sparse).  Therefore claim 6 is indefinite, as it is not clear how the limitations further limit the scope of claim 1.
It is noted that paragraph 36 also suggests that claim 6 is intended to refer to the point cloud generated by the vehicle.  For purposes of applying prior art, and suggested for amending the claim, claim 6 will be interpreted as “wherein the point cloud is a dense or semi-dense point cloud the representation of the scanned environment”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0226853 A1 (hereinafter Kubiak) in view of U.S. Patent Application 2018/0341263 A1 (hereinafter Rust).
Regarding claim 1, the limitation “A method for generating an environment model for positioning, the method comprising: generating a 3D model of a scanned environment from a mobile entity to form a generated 3D model of the scanned environment, the generated 3D model configured as a point cloud” is taught by Kubiak (Kubiak, e.g. abstract, paragraphs 267-285, describes a system for vehicle localization that includes a sensor scanning the environment around the vehicle, which is used generate a scan that can be compared to a reference scan of the environment.  Kubiak further teaches, e.g. paragraphs 316-320, that the generated scan and the reference scan may be constructed as 3D point clouds.)
The limitations “forming a plurality of segmented portions of the point cloud of the generated 3D model by segmenting the point cloud; extracting descriptions of 3D objects directly from the segmented portions of the point cloud” are implicitly taught by Kubiak (Kubiak, e.g. paragraphs 330-334, figures 33-35, teaches that the point cloud data is aligned to a digital map, and uses the features together to detect objects, and possibly remove them from the scan data to determine an improved alignment, which implicitly corresponds to segmenting the point cloud into objects, and extracting information about said objects, e.g. whether they are moving.  Kubiak does not describe the details of this feature however, and it is not necessarily inherent that a segmentation process is relied on for detecting objects in the scan.)  However, this limitation is taught by Rust (Rust, e.g. abstract, paragraphs 53-80, describes a system for segmenting a point cloud generated by a sensor of a moving vehicle into static data points and moving clusters of points corresponding to a set of detected moving objects.  Rust further teaches that for each object, a velocity is calculated.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to implement Kubiak’s vehicle localization system using Rust’s point cloud segmentation module in order to separate moving objects from a static point cloud, which allows for a more accurate alignment of the generated scan data to the reference scan data, as taught by Kubiak, e.g. paragraph 333.  In the combined system, after Rust’s point cloud segmentation is performed, the resulting static point cloud would be used for improved alignment, and the extracted moving objects and their velocities could be used to classify the objects around the vehicles or otherwise improve object recognition.
The limitation “matching the generated 3D model of the scanned environment with an existing 3D model of the environment to define a degree of conformity therebetween” is taught by Kubiak (Kubiak, e.g. paragraphs 284-286, 316-320, where cross correlation between the sensed environment data and reference data is used to determine the alignment, and can be performed on the 3D point cloud representations as an alternative to the depth map image representations.)
The limitation “generating a database representing an improved 3D model of the environment by aligning the existing 3D model of the environment and the generated 3D model of the environment” is taught by Kubiak (Kubiak, e.g. paragraphs 330-334, teaches that once the sensed 3D model is aligned to the reference 3D model, it can be combined with other reference digital map data to be used for detecting objects around the vehicle, and incorporates geometry of lane markings from the digital map, i.e. generating a database having not only the aligned scanned 3D model of the environment, but also information taken from other reference maps, e.g. lane markings, corresponding to the claimed database representing an improved 3D model.)
Regarding claim 8, the limitation “wherein said extracting comprises including respective attributes characterizing said 3D objects in said descriptions” is taught by Kubiak in view of Rust (Rust, e.g. paragraphs 75, 76, teaches that for each object, which has a cluster of points having 3D location(s), a distance moved and a velocity are also calculated, corresponding to extracting additional attributes of the 3D objects.)
Regarding claim 9, the limitation “forwarding a database representing the generated 3D model of the scanned environment from the mobile entity to a remote server to perform said matching” is taught by Kubiak (Kubiak, e.g. paragraph 288, teaches that the sensed environment data can be sent to a server over a wireless connection to perform the matching and determine the offset to send back to the vehicle.)
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Kubiak teaching that the vehicle includes sensors, e.g. paragraph 270, and may have a local storage and processor perform the processing to localize the vehicle, e.g. paragraph 288.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1, 9, and 11 above, with Kubiak teaching that the vehicle includes sensors, e.g. paragraph 270, and may have a remote server perform the processing to localize the vehicle, e.g. paragraph 288.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0226853 A1 (hereinafter Kubiak) in view of U.S. Patent Application 2018/0341263 A1 (hereinafter Rust) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0233010 A1 (hereinafter Baldwin).
Regarding claim 2, the limitation “generating a trajectory of the mobile entity during a movement of the mobile entity before said generating the 3D model of the scanned environment” is not explicitly taught by Kubiak (Kubiak, e.g. paragraph 283, teaches that the sensed data is for a longitudinal stretch of road, e.g. 200m, and, e.g. paragraphs 316-320, teaches that a point cloud model may be generated as an alternative to the depth map representation, but does not explicitly teach that this involves generating a trajectory of the vehicle during a movement of the vehicle before generating the 3D model, per se.)  However, this limitation is taught by Baldwin (Baldwin, e.g. abstract, paragraphs 66-83, describes a system for localizing a vehicle based on sensors used to generate a 3D point cloud for comparison with an existing 3D point cloud, including first integrating motion estimates of the vehicle motion to determine a trajectory, e.g. paragraphs 71, 78-81, i.e. the pose function x(t), from which the captured laser data points can be projected, thereby generating the 3D point cloud in a shared coordinate system.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kubiak’s vehicle localization system, using Rust’s point cloud segmentation module, to use Baldwin’s 3D point cloud construction technique in order to generate the 3D point cloud models in Kubiak’s system, because Kubiak does not describe how the 3D point cloud models are generated, per se, and Baldwin describes the details of generating a 3D point cloud model from sensed data for a vehicle localization system.  In the modified system, as noted above, the vehicle trajectory would be determined by integrating motion estimates of the vehicle prior to projecting the laser data points into a shared coordinate system.
Regarding claim 3, the limitation “wherein the generating a trajectory includes evaluating images captured by a camera system of the mobile entity” is not taught by Kubiak in view of Baldwin as modified in the claim 2 rejection (As noted above, in the modified system, the vehicle trajectory would be determined by integrating motion estimates of the vehicle prior to projecting the laser data points into a shared coordinate system, but does not address the use of camera images.)  However, this is suggested by Kubiak in view of Baldwin (Kubiak teaches that cameras may be used as an alternative to laser scanning technologies, e.g. paragraphs 268, 319, 320, as well as that, as would be understood by one of ordinary skill in the art, the cameras detect reflective surfaces, e.g. paragraphs 319, 321, 322.  Further, Baldwin, e.g. paragraphs 72-73 teaches that the scanned data can be used to deduce linear vehicle velocity by detecting highly-reflective road markings, as well as e.g., paragraph 66, that any other ranging sensor could be used by the system.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kubiak’s vehicle localization system, using Rust’s point cloud segmentation module, using Baldwin’s 3D point cloud construction technique, to rely on cameras for range scanning as taught by Kubiak, and further to deduce the vehicle linear velocity in part based on the captured images of the reflective road markings as taught by Baldwin.
Regarding claim 4, the limitation “determining a profile of at least one of a velocity of the mobile entity and an acceleration of the mobile entity in three spatial directions” is taught by Kubiak in view of Baldwin (Baldwin, e.g. paragraphs 71, 79, 80, determines the rotational velocities in three spatial directions.)

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0226853 A1 (hereinafter Kubiak) in view of U.S. Patent Application 2018/0341263 A1 (hereinafter Rust) as applied to claim 1 above, and further in view of “Change Detection in Urban Streets by a Real Time Lidar Scanner and MLS Reference Data” by Bence Galai, et al. (hereinafter Galai).
Regarding claim 5, the limitation “removing … an extracted description of at least one of the 3D objects of the generated 3D model after said matching the generated 3D model with the existing model depending on the detected conformity between the generated 3D model and the existing model” is not explicitly taught by Kubiak or Rust (Kubiak teaches, e.g. paragraphs 333-334, that the alignment of the generated 3D model can be improved by performing alignment again after removing moving objects from the generated 3D model.  As discussed in the modification of the claim 1 rejection, Rust teaches segmenting clusters of data points from the static data points by analyzing the generated 3D point cloud model, per se, not based on the reference map.)  However, this limitation is taught by Galai (Galai, e.g. abstract, section 3, describes a system for evaluating a captured point cloud model for a vehicle using a stored point cloud model to identify both moving objects, and objects that have changed appearance in the environment since the capture of the stored point cloud model.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kubiak’s vehicle localization system, using Rust’s point cloud segmentation module, to further include Galai’s point cloud change detection technique to remove moving objects and objects which have changed appearance in the environment since the capture of the stored point cloud model, in order to improve the alignment even further based on the reference point cloud data.  That is, as taught by Kubiak, removing data from the generated 3D model which is not in the reference data may allow for improved alignment, and similar to the exemplary mobile objects noted by Kubiak, Galai’s detected changed objects could be removed, further reducing the presence of points in the generated 3D model which could not be matched to points in the reference 3D model.
Regarding claim 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above, i.e. in the combination of claim 5, in addition to identifying moving objects as taught by Rust, objects which have changed appearance in the environment since the capture of the reference point cloud model can also be identified in the Kubiak’s database, paragraphs 330-334, i.e. moving objects, changed static objects, and unchanged static object are all identified, corresponding to the claimed extracted additional information added to the database.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0226853 A1 (hereinafter Kubiak) in view of U.S. Patent Application 2018/0341263 A1 (hereinafter Rust) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2019/0156507 A1 (hereinafter Zeng).
Regarding claim 6, the limitation “wherein the point cloud is a dense or semi-dense point cloud the representation of the scanned environment” is not explicitly taught by Kubiak (While one of ordinary skill in the art would have understood that the LIDAR system could capture a cloud of data points having a density of at least one point per meter squared, Kubiak does not address this explicitly.)  However, this limitation is taught by Zeng (Zeng, e.g. abstract, paragraphs 28-37, 57-100, describes a system for vehicle localization including capturing and segmenting point cloud data to classify objects therein.  Further, e.g. paragraphs 90, 91, Zeng teaches that the points in the point cloud may be within .5 or .25 meters of one another, i.e. having a density above one point per meter squared.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kubiak’s vehicle localization system, using Rust’s point cloud segmentation module, to generate point cloud models using the sensed environment data having densities greater than 1 point per meter squared, because, as taught by Zeng, one of ordinary skill in the art would understand point cloud models can be generated at densities greater than 1 point per meter squared.
Regarding claim 7, the limitation “wherein said extracting includes defining descriptions of the 3D objects with respect to shapes, sizes, orientations, and locations of said 3D objects in the scanned environment” is partially taught by Kubiak in view of Rust (Rust, e.g., paragraphs 61, 62, 70, 76, teaches that for the moving clusters of data points, positions and velocities are determined, but does not address shapes, sizes, or orientations, per se.)  However, this limitation is taught by Zeng (Zeng, e.g. abstract, paragraphs 28-37, 57-100, describes a system for vehicle localization including capturing and segmenting point cloud data to classify objects therein.  Further, e.g. paragraphs 79-81, Zeng teaches that stitching of object point cloud data may be dependent on features of the objects, where the features of the object can be a set of points that are size and rotation invariant, where the feature points make up a shape, e.g. s1, s2, and can be related to feature points of a second frame using f, which is an adjustment of size and rotation.  That is, Zeng teaches feature points of an object are matched between frames of point cloud data based on a shape description comprising a set of feature points that match other shape description(s) comprising other set(s) of feature points, according to relative size and rotations (or orientations).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kubiak’s vehicle localization system, using Rust’s point cloud segmentation module, to incorporate Zeng’s point cloud object stitching technique in order to improve the merging of moving object point cloud data in Rusts’ point cloud segmentation module.  In the combined system, the stitched point cloud objects would be defined using feature points describing a shape of the object, and which are matched in different frames of point cloud data according to relative size and rotation between the frames, with each feature point also including a 3D location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619